Citation Nr: 1547195	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for tendinitis of the bilateral legs.

2.  Entitlement to service connection for a bilateral foot disability.  



WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. P.



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to November 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the record.

In April 2015, the Board remanded the claims for additional development and adjudicative action.  The case has since been returned to the Board.  

The Board notes that in August 2015 the Veteran's attorney, Kenneth L. LaVan, filed a motion to withdraw his representation in this appeal.  In September 2015, the Board granted Mr. LaVan's motion for withdrawal.  The Veteran was properly notified of her attorney's motion to withdraw and her available options for representation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, the Board finds that further development is necessary prior to adjudicating the Veteran's claims for service connection.

During the November 2014 Board hearing, the Veteran indicated that she received treatment regarding her claimed disabilities from multiple private medical doctors, to include a primary care physician, podiatrist, neurologist, and a vascular doctor.  She indicated that when she initially got out of service she began seeking treatment from Broward County Primary Care.  The undersigned noted that these records were not included in the file and recommend trying to get the records or submitting an authorization for VA to try to get the records as they may be relevant to the Veteran's claim.  In reply, the Veteran's former representative stated that he believed he had already requested the records and he would submit the appropriate documentation to allow VA to obtain the records.

As noted above, the Veteran's representative has since withdrawn from representing the Veteran.  The Veteran's representative did not submit outstanding records or an authorization form for VA to try to get the records prior to his withdrawal.  

Accordingly, in light of these circumstances, the Board finds that VA should contact the Veteran to be sure that any outstanding treatment records are included in the file.  This should include the previously identified treatment records, as well as any other outstanding treatment records.  

Given the above, additional medical opinions should also be obtained taking into account any additional evidence received as well as the lay evidence regarding symptomatology.  Of note, the examiner who provided the opinions requested by the Board's last remand based his opinions in part on silence in the record as to leg and feet disabilities for 32 years.  These opinions do not appear to adequately consider the lay statements of record.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provided sufficient information and authorization so that copies of all outstanding VA and private treatment records relevant to her tendinitis of the bilateral legs and bilateral foot disability can be obtained and associated with the record.  This should include any available records from Broward County Primary Care dating back to her release from service.  

The letter should invite the Veteran to submit any other medical evidence or treatment records in support of her claims.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bilateral leg disability.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current leg disability, to include tendinitis and shin splints, was incurred during active service.

In rendering the opinion, the examiner is asked to consider the November 2014 hearing testimony of the Veteran and Mr. P. about symptomatology recurring occasionally since service and all treatment records associated with the record.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bilateral foot disability.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current foot disability, to include flat feet and neuropathy, was incurred during active service.  

In rendering the opinion, the examiner is asked to consider the November 2014 hearing testimony of the Veteran and Mr. P. about symptomatology recurring occasionally since service and all treatment records associated with the record.  

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If any of the claims remain denied, issue the Veteran a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




